511 F.2d 1205
UNITED STATES of America, Appellee,v.John Robert OWENS, Appellant.
No. 74--2211.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1975.Decided Feb. 26, 1975.Certiorari Denied June 16, 1975.See 95 S. Ct. 2629.

James R. Van Camp, Carthage, N.C.  (H. F. Seawell, Jr., Seawell, Pollock, Fullenwider, Van Camp & Robbins, Carthage, N.C., and Mitchell McEntire, Harris & McEntire, Graham, N.C., on brief), for appellant.
N. Carlton Tilley, Jr., U.S. Atty. for the Middle District of N.C.  (Benjamin H. White, Jr., Asst. U.S. Atty. on brief), for appellee.
Before WINTER, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
John Robert Owens appeals from his conviction of violating 26 U.S.C. § 7212(b), forcibly rescuing certain vehicles which had been seized by Internal Revenue Service agents.


2
The evidence presented against Owens was circumstantial.  However, we conclude that it was sufficient for the jury to find beyond a reasonable doubt that Owens had committed the crime.  Cf. United States v. Chappell, 353 F.2d 83, 84 (4th Cir. 1965).  We find no cause for reversal in Owens' other assignments of error.


3
Judge Russell, believing the evidence insufficient to sustain a conviction, dissents.


4
Affirmed.